

116 HR 4376 IH: Streamlining The Official Response and Monetary Aid for Disasters Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4376IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Dunn introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to require Federal
			 agencies impacted by a major disaster to submit to Congress a report on
			 the estimated cost of the impact, and for other purposes.
	
 1.Short titleThis Act may be cited as the Streamlining The Official Response and Monetary Aid for Disasters Act or the STORM Aid for Disasters Act . 2.Estimated cost of impact to Federal agenciesSection 430 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189h) is amended by adding at the end the following:
			
				(f)Estimated cost of impact on Federal agencies
 (1)Initial reportNot later than 30 days after the date on which the President declares a major disaster under section 401, any Federal agency that sustained specified damage as a result of the disaster shall submit to the appropriate entities a report that contains—
 (A)a description of the specified damage incurred by the agency; (B)an estimate of the cost of such specified damage; and
 (C)a description of any effects to agency operations if the agency does not receive additional resources.
 (2)Final reportNot later than 60 days after such date, a Federal agency that submitted an initial report under paragraph (1) shall update such initial report and submit to the appropriate entities a final report containing the information described in such paragraph.
 (3)DefinitionsIn this subsection: (A)Appropriate entitiesThe term appropriate entities means the Committee on Appropriations of the House of Representatives, the Committee on Appropriations of the Senate, the Office of Management and Budget, and any Member of Congress representing a location impacted by the disaster.
 (B)Specified damageThe term specified damage means— (i)damage to Federal facilities and property;
 (ii)negative impacts on Federal operations, including damage to equipment, loss of program support, and any other calculable costs, as well as costs necessary to resume operations; and
 (iii)loss of services, totaling a cost exceeding $500,000, that would have been provided by the agency but for the disaster.
							.
		3.Expedited consideration of bill making supplemental appropriations to agencies in response to
			 report on specified damage
			(a)Expedited consideration
 (1)In generalThe provisions of section 2908 (other than subsection (a)) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note) shall apply to the consideration of a bill described in subsection (b) in the same manner as such provisions apply to a joint resolution described in section 2908(a) of such Act.
 (2)Special rulesFor purposes of applying paragraph (1) with respect to such provisions, the following rules shall apply:
 (A)Any reference to the Committee on Armed Services of the House of Representatives shall be deemed a reference to the Committee on Appropriations of the House of Representatives, and any reference to the Committee on Armed Services of the Senate shall be deemed a reference to the Committee on Appropriations of the Senate.
 (B)Any reference to the date on which the President transmits a report shall be deemed a reference to the date on which the bill is introduced in the House of Representatives or Senate (as the case may be).
 (b)Bill describedFor purposes of subsection (a), a bill described in this subsection is a bill— (1)which is introduced during the 90-day period which begins on the date the President declares a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
 (2)which consists solely of appropriations made to each Federal agency which submitted a final report with respect to such major disaster under section 430(f)(2) of such Act (as added by section 2) for costs associated with, and in the amount of, the specified damage incurred by the agency, as set forth in such final report; and
 (3)the title of which is as follows: A bill making supplemental appropriations in response to the major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act on ________., with the blank space filled in with the date on which the President declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
 (c)Exercise of rulemaking powerThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill described in subsection (b), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				